United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-1004
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Missouri.
Timmothy Thompson, Sr.,                *
                                       *    [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: September 12, 2002

                                 Filed: September 18, 2002
                                  ___________

Before BYE, RICHARD S. ARNOLD, BEAM, Circuit Judges.
                           ___________

PER CURIAM.

     Timmothy Thompson, Sr., appeals from the district court’s1 denial of his
motion to suppress evidence obtained by St. Louis County Police Officer Keith
Coleman during a visit to Thompson’s home in response to a report that Thompson




      1
       The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri, adopting the Report and Recommendation of United States
Magistrate Judge Mary Ann L. Medler.
pointed a gun at his neighbor.2 When questioned by Officer Coleman, Thompson
admitted to brandishing a gun. Thompson offered to retrieve the gun, but Officer
Coleman requested permission to enter the home to see the gun. Although Officer
Coleman did not have a warrant to enter the premises, Thompson said it was “okay”
for the officer to enter. Officer Coleman seized two firearms from the residence.

       Thompson made a motion to suppress the evidence, arguing that he did not
give Officer Coleman consent to enter the premises. The district court found Officer
Coleman a more credible witness and denied Thompson’s motion to suppress. “A
district court’s determination as to the credibility of a witness is virtually
unreviewable on appeal.” United States v. Heath, 58 F.3d 1271, 1275 (8th Cir. 1995).
Accordingly, we affirm the judgment of the district court.

      A true copy.

            Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
       Thompson entered a conditional plea of guilty to felon in possession of a
firearm, in violation of 18 U.S.C. § 922(g)(1), and possession of an unregistered
firearm, in violation of 26 U.S.C. § 5861(d).

                                        -2-